Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or renders obvious the claimed combination of a system comprising an exhaust system comprising a lean NOx trap and a controller configured to regenerate only a low-temperature storing region of the lean NOx trap with lean exhaust gases without regenerating a high temperature storing region of the lean NOx trap in response to an engine shutdown request.
Regarding claim 8, the prior art fails to disclose or renders obvious the claimed combination of a method comprising in response to a shutdown request for an engine, increasing an exhaust gas temperature to a temperature between a lower threshold temperature and an upper threshold temperature, regenerating only a low-temperature storing region adjacent to a high temperature storing region of a lean NOx trap with lean exhaust gases; and shutting down the engine in response to the low-temperature storing region being regenerated.
Regarding claim 16, the prior art fails to disclose or renders obvious the claimed combination of a hybrid vehicle system comprising a lean NOx trap comprising a low-temperature storing region configured to be regenerated at a temperature above a lower threshold temperature and a high temperature storing region configured to be regenerated at a temperature above an upper threshold temperature, and a controller is configured to increase an exhaust gas temperature to a temperature between the lower threshold temperature and the upper threshold temperature, and decrease a load of only the low-temperature storing region with lean exhaust gases in response to an engine shutdown request.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747